Mr. Chief Justice Chase
delivered the opinion of the court:
The only question in this case arises under the Act March 3, 1865. That act increased the commutation price of officers’ subsistence during the continuance of the rebellion to fifty cents per ration, with the proviso that the increase should not apply to any officer above the rank of brevet brigadier-general, nor to any officer entitled to commutation for fuel and quarters.
The demurrer to the petiiion admits that the petitioner was a brigadier-general during the recent civil war, and was not entitled to commutation for fuel and quarters. He was then entitled to the increased commutation for subsistence if his rank of brigadier was not above the rank of brevet brigadier.'
The question is, was it such 1
Our duty in construing acts of Congress is to give the meaning to words which Congress obviously intended. It may be that in the strict sense of the military term the rank of brigadier and brevet brigadier is the same, but it is well kuown that practically they are by no means identical, and that the position of the former is, in many respects, better than that of the latter.
Brevet rank is conferred, in theory at least, for special and meritorious services by commission from the President, under authority of an act of Congress. It does not entitle the holder to corresponding pay or command, except under special circumstances defined by law. "When an officer holding rank by brevet receives a regular commission of the same grade, he is said to be promoted and to become a full officer of that rank.
These circumstances make it evident that there is a difference of military position between an officer by brevet and an officer by regular commission, and that the one is less eligible than the other.
*13And Congress seems to have referred to this distinction of position rather than to technical rank in the provision under consideration. If they did not, why employ the word brevet at all ? Why use the term brevet brigadier when it was so easy to say brigadier, and thus avoid all ambiguity ?
We think that Congress had in view the distinction between brevet rank and regular rank, to which we have referred, and regarded the latter as above the former.
The practice of the Department of War, as we understand, and of the accounting officers, has been in accordance with this view, and seems to us correct.
The judgment of the Court of Claims must, therefore, be reversed.